Case 2:21-cv-04848-CAS-KS Document 1 Filed 06/15/21 Page 1 of 12 Page ID #:1




 1 QUINN EMANUEL URQUHART
         & SULLIVAN, LLP
 2 Alex Spiro (pro hac vice pending)
      alexspiro@quinnemanuel.com
 3 51 Madison Avenue, 22nd Floor
   New York, New York 10010
 4 Telephone: (212) 849-7000
   Facsimile: (212) 849-7100
 5
   Robert M. Schwartz (Bar No. 117166)
 6    robertschwartz@quinnemanuel.com
   Dylan C. Bonfigli (Bar No. 317185)
 7    dylanbonfigli@quinnemanuel.com
   865 South Figueroa Street, 10th Floor
 8 Los Angeles, California 90017-2543
   Telephone: (213) 443-3000
 9 Facsimile: (213) 443-3100
10 Attorneys for Plaintiff
   Shawn (JAY-Z) Carter
11
12                      UNITED STATES DISTRICT COURT
13        CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
14
15 SHAWN CARTER, also known as              Case No. 2:21-cv-4848
   JAY-Z, an individual,
16                                          COMPLAINT FOR
                Plaintiff,
17                                             1. VIOLATION OF SECTION
         v.                                       3344 OF THE CALIFORNIA
18                                                CIVIL CODE
   JONATHAN MANNION, an
19 individual, and JONATHAN                    2. VIOLATION OF THE
   MANNION PHOTOGRAPHY LLC, a                     CALIFORNIA COMMON
20 New York limited liability company,            LAW RIGHT OF PUBLICITY
21              Defendants.                 JURY TRIAL DEMAND
22
23
24
25
26
27
28

                                                                         COMPLAINT
Case 2:21-cv-04848-CAS-KS Document 1 Filed 06/15/21 Page 2 of 12 Page ID #:2




 1        Plaintiff Shawn (JAY-Z) Carter, upon his personal knowledge and
 2 information and belief alleges as follows against defendants Jonathan Mannion and
 3 Jonathan Mannion Photography LLC (collectively, “Mannion”).
 4                             NATURE OF THE ACTION
 5        1.     JAY-Z brings this action to stop Jonathan Mannion from exploiting
 6 JAY-Z’s name and image without JAY-Z’s consent. Mannion has developed a
 7 highly-profitable business by selling copies of photographs of JAY-Z on Mannion’s
 8 website and retail store, and by selling licenses to others to use JAY-Z’s
 9 image. Mannion has done so on the arrogant assumption that because he took those
10 photographs, he can do with them as he pleases. But JAY-Z never gave Mannion
11 the right to use his likeness for these or any other purposes. And without that
12 permission, Mannion has no legal right to do so. JAY-Z has asked Mannion to stop,
13 but he refuses to do so.
14        2.     Mannion has built a career for himself based on his early association
15 with JAY-Z. As a self-described “professional photographer,” however, Mannion
16 knows or should know that he needs JAY-Z’s permission to sell photos containing
17 JAY-Z’s image. Mannion does not care. It is an all-too-common occurrence in the
18 music industry for a person in Mannion’s position to take advantage of up-and-
19 coming stars who are not always in a position to vindicate their rights.
20        3.     Although it is bad enough that Mannion has spent years exploiting
21 JAY-Z’s image for profit without JAY-Z’s permission or compensation, Mannion
22 has now demanded that JAY-Z pay him tens of millions of dollars to put an end to
23 Mannion’s use of JAY-Z’s likeness. It is no secret that JAY-Z has achieved iconic
24 success, not just as a rap artist and record-company mogul, but in numerous other
25 pursuits and as a businessman. It is ironic that a photographer would treat the image
26 of a formerly-unknown Black teenager, now wildly successful, as a piece of
27 property to be squeezed for every dollar it can produce. It stops today.
28

                                               1
                                                                                 COMPLAINT
Case 2:21-cv-04848-CAS-KS Document 1 Filed 06/15/21 Page 3 of 12 Page ID #:3




 1                            JURISDICTION AND VENUE
 2         4.    This Court has original jurisdiction over the subject matter of this
 3 action pursuant to 28 U.S.C. § 1332(a)(1). The amount in controversy, exclusive of
 4 interest and costs, exceeds $75,000. There is complete diversity of citizenship.
 5 Plaintiff is a citizen of California. Defendant Jonathan Mannion is a citizen of New
 6 York. Defendant Jonathan Mannion Photography LLC is a New York limited
 7 liability company with its principal place of business in New York, New York, and
 8 on information and belief, none of its owners or members are citizens of California.
 9         5.    This Court has personal jurisdiction over Mannion because he
10 distributes the infringing articles across the United States and into the State of
11 California. A substantial part of the unlawful acts giving rise to Plaintiff’s claims
12 occurred and continues to occur in this District. Mannion has intentionally aimed
13 his wrongful conduct at California, causing harm to Plaintiff, a California resident.
14         6.    Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)
15 because a substantial part of the unlawful acts giving rise to these claims occurred
16 and continues to occur in this District.
17                                     THE PARTIES
18         7.    Plaintiff Shawn Carter, known professionally as JAY-Z, is an
19 individual and a resident of Los Angeles County, California.
20         8.    Defendant Jonathan Mannion is an individual and a resident of New
21 York County, New York.
22         9.    Defendant Jonathan Mannion Photography LLC is a New York limited
23 liability company with its principal place of business at 152 East 23rd Street, 6th
24 Floor, New York, New York 10010.
25         10.   Jonathan Mannion and Jonathan Mannion Photography LLC
26 (collectively, “Mannion”), and each of them, are, and at all relevant times were , the
27 alter-ego, principal, agent, employee, employer, joint venturer, customer and/or
28 otherwise affiliated with one another so as to be liable for the acts alleged herein.

                                                2
                                                                                    COMPLAINT
Case 2:21-cv-04848-CAS-KS Document 1 Filed 06/15/21 Page 4 of 12 Page ID #:4




 1          ALLEGATIONS COMMON TO ALL CLAIMS FOR RELIEF
 2        11.    Through exceptional vision, persistence, and hard work, JAY-Z has
 3 attained an extraordinary level of popularity and fame in the United States and
 4 around the world. He is highly sought after to endorse commercial products and
 5 services using his name, likeness, identity, and persona.
 6        12.    Before Jay Z achieved this success, when no one would give him a
 7 record contract, JAY-Z got his start by selling CDs out of his car in the Brooklyn
 8 projects. In 1995, JAY-Z created his own independent record company, Roc-A-
 9 Fella Records. JAY-Z’s career took off in 1996 when he released his debut album,
10 Reasonable Doubt, which solidified his standing in the industry and has now
11 achieved preeminent status. This is the album cover:
12
13
14
15
16
17
18
19
20
21        13.    JAY-Z is now recognized as one of the most influential rappers of all
22 time. He has sold over 50 million albums and 75 million singles. He has won 23
23 Grammy Awards—the most by a rapper—and he holds the record for the most
24 Billboard 200 Number 1 albums by a solo artist, with 14. He has been ranked by
25 Billboard and Rolling Stone as one of the 100 Greatest Artists of All Time.
26        14.    In 2017, JAY-Z became the first rapper to be honored into the
27 Songwriters Hall of Fame, and in 2018, he received the commemorative “Salute to
28 Industry Icons” award at the 60th Grammy Awards. In 2021, he was inducted into

                                              3
                                                                                 COMPLAINT
Case 2:21-cv-04848-CAS-KS Document 1 Filed 06/15/21 Page 5 of 12 Page ID #:5




 1 the Rock and Roll Hall of Fame, becoming the first living solo rapper to be
 2 inducted.
 3        15.    Beyond his career as a performing artist and songwriter, JAY-Z has
 4 attained significant success as a businessman. Roc-A-Fella Records was one of the
 5 leading rap and hip hop labels for nearly 20 years. After departing the company,
 6 JAY-Z became CEO and President of Def Jam Recordings, which is now a part of
 7 Universal Music Group. In 1999, JAY-Z founded the clothing retailer Rocawear,
 8 and in 2003, he founded the luxury sports bar chain 40/40 Club. Both have grown
 9 to become multi-million-dollar companies. Based on this success, both in and out of
10 the recording studio, JAY-Z has become one of the wealthiest Black Americans and
11 the wealthiest American musician.
12        16.    JAY-Z also devotes a significant amount of his time to philanthropic
13 work. In 2003, JAY-Z, together with his mother, founded The Shawn Carter
14 Foundation to assist students facing socio-economic hardships to get a college
15 degree. More recently, JAY-Z donated significant amounts of money to persons
16 arrested while protesting against police brutality, and in 2020, JAY-Z donated
17 $1 million, through The Shawn Carter Foundation, to combat the COVID-19
18 pandemic in New York.
19        17.    JAY-Z has invested substantial time, energy, money, and
20 entrepreneurial effort to develop his considerable professional and commercial
21 achievements and success, as well as to develop his popularity, fame, and
22 prominence in the public eye.
23        18.    JAY-Z regularly receives substantial financial offers requesting
24 permission for, and seeking the use of, his name, likeness, identity, and persona for
25 licensing, endorsing, marketing, and promoting products, services, and
26 performances.
27        19.    JAY-Z maintains strict control over whether and how his name,
28 likeness, identity, and persona are used. JAY-Z restricts such uses and licensing to

                                               4
                                                                                    COMPLAINT
Case 2:21-cv-04848-CAS-KS Document 1 Filed 06/15/21 Page 6 of 12 Page ID #:6




 1 products, services, and performances that are of acceptably high quality and that
 2 otherwise tie to his personal and business objectives. The sale of the photographs
 3 Mannion took of him do not meet those standards and objectives. To be clear,
 4 JAY-Z did not bring this lawsuit so that he can monetize these photographs.
 5 Instead, he seeks to stop them from being further monetized at all.
 6                        Jonathan Mannion’s Wrongful Conduct
 7        20.    Jonathan Mannion is a full-time photographer. In 1996, when JAY-Z
 8 was on the cusp of launching his career, JAY-Z hired Mannion to realize JAY-Z’s
 9 vision of himself as a rap artist, particularly for use on JAY-Z’s first album,
10 Reasonable Doubt.
11        21.    Starting in 1996, Jonathan Mannion began taking hundreds of
12 photographs of JAY-Z. JAY-Z and his record company used some of the
13 photographs for his album covers and paid Mannion tens of thousands of dollars for
14 those uses. But JAY-Z never gave Mannion permission to resell any of the images.
15 Nor did JAY-Z authorize Mannion to use his name, likeness, identity, or persona for
16 any purpose. JAY-Z was careful to never give Mannion permission to exploit JAY-
17 Z’s image in the photographs that Mannion took of JAY-Z.
18        22.    It is no secret that Mannion owes much of his career to JAY-Z.
19 Mannion prominently displays a photograph of JAY-Z on the landing page of his
20 website. And Mannion is selling what he refers to as “Fame Wall” t-shirts, which
21 display JAY-Z’s name at the top of Mannion’s “Fame Wall,” above other well-
22 known artists that Mannion has photographed. But when JAY-Z and Mannion met
23 in 1996, Mannion was a relatively unknown photographer, eager for any opportunity
24 to advance his own ambitions. As JAY-Z achieved massive popularity, Mannion
25 built his career on the basis of JAY-Z’s success. Over the years, Mannion has
26 repeatedly exploited his relationship with JAY-Z to obtain photo-shoot assignments
27 from many other rap and hip hop artists.
28

                                               5
                                                                                     COMPLAINT
Case 2:21-cv-04848-CAS-KS Document 1 Filed 06/15/21 Page 7 of 12 Page ID #:7




 1        23.    Mannion has developed a business for himself by selling copies of
 2 photographs of JAY-Z on Mannion’s website and store, and by licensing JAY-Z’s
 3 image to others. Mannion is also turning a profit on JAY-Z’s celebrity with other
 4 products, such as shirts that display JAY-Z’s name and slipmats (the circular piece
 5 of slippery cloth or synthetic material disk jockeys place on a turntable platter),
 6 which use JAY-Z’s image.
 7        24.    The photographs of JAY-Z that Mannion is offering for sale on his
 8 website include the following:
 9                                          Jay-Z1
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27   1
      https://shop.jonathanmannion.com/collections/saturday-special-edition-
28 prints/products/jay-z-print.

                                                6
                                                                                   COMPLAINT
Case 2:21-cv-04848-CAS-KS Document 1 Filed 06/15/21 Page 8 of 12 Page ID #:8




 1                        Jay-Z “Beyond a Reasonable Doubt”2
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12                              Jay-Z “New York Yankee”3
13
14
15
16
17
18
19
20
21
22
23
24
25
     2
26      https://shop.jonathanmannion.com/collections/saturday-special-edition-
     prints/products/jay-z-print-1.
27   3
      https://shop.jonathanmannion.com/collections/saturday-special-edition-
28 prints/products/jay-z-new-blue-yankee-print.

                                              7
                                                                                 COMPLAINT
Case 2:21-cv-04848-CAS-KS Document 1 Filed 06/15/21 Page 9 of 12 Page ID #:9




 1                             Jay-Z “Chess Not Checkers”4
 2
 3
 4
 5
 6
 7
 8
 9         25.   Mannion sells prints of these photographs and others of JAY-Z for
10 thousands of dollars per copy.
11         26.   Mannion did not contact JAY-Z to seek or obtain his permission to use
12 his name, likeness, identity, and persona. Nor has Mannion compensated JAY-Z for
13 using his name, likeness, identity, and persona.
14         27.   Mannion’s use of JAY-Z’s name, likeness, identity, and persona was,
15 and is, in conscious disregard of JAY-Z’s right of privacy and publicity, and of his
16 exclusive right to control the use and exploitation of his name, likeness, identity, and
17 persona.
18         28.   Mannion has profited, and will continue to profit, from his unlawful
19 and intentional misappropriation and use of JAY-Z’s name, identity, likeness, and
20 persona.
21         29.   Notwithstanding Mannion’s substantial exploitation of JAY-Z’s name
22 and likeness, Mannion has conceded to JAY-Z’s representatives that Mannion
23 would need a license from JAY-Z before anyone else—anyone besides Mannion—
24 could use JAY-Z’s name or likeness to sell the merchandise of others. In other
25
26
27   4
     https://shop.jonathanmannion.com/collections/prints/products/jay-z-chess-not-
28 checkers-2.

                                               8
                                                                                  COMPLAINT
Case 2:21-cv-04848-CAS-KS Document 1 Filed 06/15/21 Page 10 of 12 Page ID #:10




  1 words, everyone in the world except Mannion needs a license to sell JAY-Z’s
  2 image.
  3         30.   JAY-Z has repeatedly requested that Mannion stop his unauthorized
  4 use of JAY-Z’s name, likeness, identity, and persona. But Mannion has refused.
  5 Mannion has in the last few weeks demanded that JAY-Z pay Mannion tens of
  6 millions of dollars to stop Mannion’s further exploitation of JAY-Z.
  7                            FIRST CLAIM FOR RELIEF
  8                Violation of Section 3344 of the California Civil Code
  9         31.   The foregoing allegations are incorporated as if re-alleged herein.
 10         32.   In doing the acts alleged herein, Mannion has knowingly, willfully, and
 11 unlawfully misappropriated and used for commercial purposes JAY-Z’s name,
 12 likeness, identity, and persona.
 13         33.   Mannion has violated section 3344 of the California Civil Code by
 14 misappropriating and using for commercial purposes JAY-Z’s name, likeness,
 15 identity, and persona without JAY-Z’s permission.
 16         34.   As a direct and proximate result of Mannion’s acts alleged herein,
 17 JAY-Z has suffered and will continue to suffer damages in an amount to be proven
 18 at trial.
 19         35.   Mannion, in committing the above-described actions, acted willfully,
 20 maliciously, and oppressively, and with full knowledge of the adverse effects of his
 21 actions on JAY-Z, and with willful and deliberate disregard for the consequences to
 22 JAY-Z. Therefore, JAY-Z is entitled to recover punitive and exemplary damages
 23 from Mannion in an amount to be determined at the time of trial.
 24         36.   JAY-Z also seeks a preliminary and permanent injunction requiring
 25 Mannion and his agents, servants, and employees, and all other persons with whom
 26 he is acting in concert, to refrain from using JAY-Z’s name, likeness, identity, or
 27 persona for any commercial purpose.
 28

                                                9
                                                                                   COMPLAINT
Case 2:21-cv-04848-CAS-KS Document 1 Filed 06/15/21 Page 11 of 12 Page ID #:11




  1                            SECOND CLAIM FOR RELIEF
  2               Violation of the California Common Law Right of Publicity
  3         37.    The allegations of paragraphs 1 through 30 inclusive are incorporated
  4 herein as if re-alleged.
  5         38.    In doing the acts alleged herein, Mannion has misappropriated and used
  6 for commercial purposes JAY-Z’s name, likeness, identity, and persona without his
  7 consent.
  8         39.    Mannion has violated JAY-Z’s common law privacy rights, including
  9 the right of publicity, by misappropriating and using for commercial purposes JAY-
 10 Z’s name, likeness, identity, and persona.
 11         40.    As a direct and proximate result of Mannion’s acts alleged herein,
 12 JAY-Z has suffered and will continue to suffer damages in an amount to be proven
 13 at trial.
 14         41.    Mannion, in committing the above-described actions, acted willfully,
 15 maliciously, and oppressively, and with full knowledge of the adverse effects of his
 16 actions on JAY-Z, and with willful and deliberate disregard for the consequences to
 17 JAY-Z. Accordingly, JAY-Z is entitled to recover punitive and exemplary damages
 18 from Mannion in an amount to be determined at the time of trial.
 19                                PRAYER FOR RELIEF
 20         WHEREFORE, Plaintiff prays for judgment and relief against Mannion as
 21 follows:
 22         1.     A preliminary and permanent injunction requiring Mannion and his
 23 agents, servants, and employees, and all other persons with whom he is acting in
 24 concert, to refrain from using JAY-Z’s name, likeness, identity, or persona.
 25         2.     Compensatory damages, consequential damages, lost profits, and/or
 26 disgorgement of Mannion’s profits.
 27         3.     Enhanced damages as allowed by law.
 28         4.     Punitive damages as allowed by law.

                                                 10
                                                                                   COMPLAINT
Case 2:21-cv-04848-CAS-KS Document 1 Filed 06/15/21 Page 12 of 12 Page ID #:12




  1        5.    An award of attorneys’ fees and costs as allowed by law.
  2        6.    Any other relief the Court deems appropriate.
  3                           DEMAND FOR A JURY TRIAL
  4        Plaintiff hereby demands a trial by jury of all issues so triable.
  5
  6 DATED: June 15, 2021                   QUINN EMANUEL URQUHART
  7                                            & SULLIVAN, LLP

  8
  9                                        By         /s/ Alex Spiro
                                                Alex Spiro (pro hac vice pending)
 10                                             Robert M. Schwartz
 11                                             Dylan C. Bonfigli
                                                Attorneys for Plaintiff
 12                                             Shawn (JAY-Z) Carter
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                                11
                                                                                    COMPLAINT
